                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA

 IN THE MATTER OF THE ARREST OF:
                                                   Case No. 4:20-mj-00075-SAO
 CHRISTOPER KEARNEY
 LADARIUS EDWARDS
                                                   Filed Under Seal
 ANDRE BROWN

                           AFFIDAVIT IN SUPPORT OF
                   CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Joshua Carr, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

       1.      I am a Special Agent with the Drug Enforcement Administration (DEA) and have

been since February 2015. My current assignment is the DEA Fairbanks Post of Duty in

Alaska, investigating crimes related to violations of the Controlled Substances Act. My training

and experience include the completion of twenty-weeks of DEA Basic Agent Training in

Quantico, Virginia. This training focused on offenses under the Controlled Substance Act,

related crimes, and successful methods used by law enforcement to detect, investigate and

prosecute said offenses. I am familiar with investigations of drug trafficking organizations,

including methods of importation and distribution of controlled substances, and the laws relating

to forfeiture of drug proceeds, assets purchased with drug proceeds, assets used to facilitate drug

crimes, or used to conceal detection of drug crimes. I have participated in no fewer than sixty

investigations, including eight wiretap investigations. I have investigated organizations

trafficking different controlled substances including cocaine, ecstasy, fentanyl, heroin, and

methamphetamine. These investigations have resulted in the seizure of controlled substances,

firearms, U.S. currency, as well as the prosecution of many defendants.

                                             Applicable Law

       2.      This affidavit is submitted to support a criminal complaint and arrest warrant for



         Case 4:20-mj-00075-SAO Document 1-1 Filed 11/16/20 Page 1 of 7
Christopher KEARNEY, date of birth 08-05-1994 (hereinafter “KEARNEY”); Ladarius

EDWARDS, date of birth 02-11-1995 (hereinafter “EDWARDS”); and Andre BROWN, date of

birth 10-30-1973 (hereinafter “BROWN”), for distribution of fentanyl and conspiracy to

distribute fentanyl in violation of Title 21 United States Code, Section 841(a)(1) and 846.

                                       Statement of Probable Cause

       3.        I have obtained the facts set forth in this affidavit through my personal

participation in the investigation described below; from oral and written reports of other law

enforcement officer; and, from records, documents and other evidence obtained during this

investigation.

       4.        In early November 2020, DEA Fairbanks learned of the drug overdose of an

individual referred to hereinafter as SOI-1 (SOI-1 had consumed small blue pills suspected to be

counterfeit oxycodone pills containing fentanyl). While Alaska State Troopers (AST) and

medical personnel performed life saving measures on SOI-1, SOI-1’s girlfriend assisted

investigators with a search of SOI-1’s phone. During the search, investigators located a series

of Snapchat messages between SOI-1 and the Snapchat handle “irf_Kilo” which is the display

name for an account named: “Originally_Him” (this account has been associated with

KEARNEY through KEARNEY’s subsequent jail phone calls). Investigators observed

conversation indicative of a drug distribution in which “irf_Kilo” AKA “Kearney” sold narcotics

to SOI-1, instructing SOI-1 to travel to 310 Tipperary Court. Later that day, investigators

arrived at 310 Tipperary Court and observed a blue H3 Hummer parked in front of Apartment A

which Task Force Officer (TFO) Halbert recognized as a stolen vehicle.

       5.        As a result of the Snapchat messages and observed stolen vehicle, TFO Werner

applied for and received an Alaska State search warrant to search the Hummer and 310

Page | 2                                                     Affidavit of Special Agent Joshua Carr


           Case 4:20-mj-00075-SAO Document 1-1 Filed 11/16/20 Page 2 of 7
Tipperary Apartment A. Shortly after receiving the authorized search warrant, investigators

observed the Hummer departing the residence. The Hummer quickly became stuck in the snow

and investigators contacted and detained the occupants: BROWN (driver) and KEARNEY

(passenger). During a search of the vehicle, 59 small blue pills resembling counterfeit

oxycodone pills suspected to contain fentanyl were located in the pocket of a black jacket on the

back seat, the jacket pockets also contained BROWN’s Florida ID, wallet, and $2,170. After

receiving advisements according to Miranda v. Arizona (1966), BROWN claimed the jacket and

ID as his own and admitted to purchasing and selling the pills in the Fairbanks Area.

       6.      During a search of the residence, investigators located nine additional blue pills

and approximately 27 grams of suspected cocaine in a pair of shoes in the garage. After

receiving advisements according to Miranda v. Arizona (1966), KEARNEY claimed the shoes

were his own but denied any knowledge of narcotics. Both BROWN and KEARNEY were

subsequently remanded to the Fairbanks Correctional Center. Later, TFO Reuter reviewed

recorded jail calls made by KEARNEY where KEARNEY spoke with a female and instructed

the female how to access the Snapchat account “Originally_Him” to delete the data associated

with the account. Suspecting KEARNEY as the direct dealer to SOI-1, investigators followed

up with SOI-1 and displayed an unmarked photograph lineup to SOI-1 who identified

KEARNEY as the individual whom SOI-1 had purchased the pills which led to SOI-1’s

overdose.

       7.      TFO Werner applied for a state search warrant for the phones belonging to

BROWN and KEARNEY. During a search of BROWN’s phone, investigators discovered

messages indicating BROWN was the head of a pill distribution network operating in Fairbanks

with KEARNEY operating as a subordinate to BROWN.

Page | 3                                                   Affidavit of Special Agent Joshua Carr


           Case 4:20-mj-00075-SAO Document 1-1 Filed 11/16/20 Page 3 of 7
       8.      Days later investigators interviewed an individual who was recently hospitalized

after experiencing drug overdose symptoms which required cardio-pulmonary resuscitation and

several doses of naloxone “Narcan” to be revived. This individual agreed to speak with law

enforcement and signed a cooperation agreement with the DEA, and is hereinafter referred to as

Confidential Source “CS”. CS has no criminal history, however CS has abused prescription

pills for several years, experiencing at least two overdoses in the past three months. CS is

providing information to the government on their own volition and has not received any

monetary benefits at this point in time. I have not described the background of CS in greater

detail, because I know based on my experience that drug traffickers often spend lengthy amounts

of time and energy reviewing and sharing their discovery for any details they can glean to

ascertain the identity of individuals who may have assisted law enforcement resulting in fear,

danger, threats of violence and other stressors placed on CS. Furthermore, I do not believe

disclosing additional identifying information about CS would benefit or impede the finding of

probable cause for the authorization requested in this affidavit.

       9.      In early November, 2020, Task Force Officer Nathan Werner and I met with CS

to learn about their drug source of supply (EDWARDS). During the interview, CS provided a

phone number for EDWARDS (907-371-7821) and described meeting EDWARDS at least

weekly for over the past six months purchasing up to 30 Percocet pills per meeting. CS

described gradually becoming aware the pills CS was purchasing were not legitimate

pharmaceutical pills based on the color, quality, and residual effects. CS described purchasing

four pills from EDWARDS within the days before CS consumed a fraction of one pill and

quickly experienced overdose symptoms. A romantic interest near CS at the time, described to

investigators observing slurred speech, pinhole pupils, and a “faded” demeanor. CS described

Page | 4                                                    Affidavit of Special Agent Joshua Carr


           Case 4:20-mj-00075-SAO Document 1-1 Filed 11/16/20 Page 4 of 7
waking up in a hospital bed with chest pain (from the numerous CPR compressions used to keep

CS alive). CS displayed a series of text messages between CS Phone and 907-371-7821

(EDWARDS Phone). These text messages conveyed a relationship in which EDWARDS

pressures CS when, where, and how much to purchase. CS described being afraid of

EDWARDS and purchasing pills when EDWARDS demanded out of fear for CS’s physical

safety. CS described meeting with and purchasing pills and other controlled substances from

EDWARDS at various locations throughout Fairbanks including EDWARDS’ residence which

CS described as an apartment complex on 25th Street.

       10.     CS signed a medical records release form but results have not yet been obtained

from the medical facility. I sent a subpoena to AT&T for information related to EDWARDS

Phone, but the provider has not yet responded to the subpoena. A search of law enforcement

and criminal databases reveals Ladarius EDWARDS resides at 1420 25th Street, Apartment 1,

Fairbanks, Alaska (APARTMENT) with a listed number of 907-371-7821 (EDWARDS Phone).

Investigators provided and unmarked DMV photograph of Ladarius EDWARDS to CS, and CS

confirmed this was the person CS had been purchasing pills from.

       11.     Days later, at the direction of law enforcement agents, CS contacted EDWARDS

via telephone and requested to meet with EDWARDS to purchase several counterfeit Percocet

pills. Investigators met with CS and searched CS’s person and vehicle finding no weapons,

currency or narcotics. CS was then provided with $600 in U.S. Currency and outfitted with an

audio recording/transmitting device and monitored as CS traveled to 1420 25th Street, Apartment

1, Fairbanks, Alaska (the suspected residence of EDWARDS). There, CS met briefly with

EDWARDS in the arctic entry of the APARMTENT and exchanged the currency for a small

plastic bag of blue pills. Moments later, CS exited the APARTMENT and departed the parking

Page | 5                                                 Affidavit of Special Agent Joshua Carr


           Case 4:20-mj-00075-SAO Document 1-1 Filed 11/16/20 Page 5 of 7
lot in CS’s vehicle. Investigators monitored CS as CS traveled away from the APARTMENT

where investigators met with CS and retrieved the audio recording/transmitting device and

approximately 21 blue pills suspected to be counterfeit Percocet pills containing fentanyl.

Investigators searched CS’s person and vehicle a second time and found no weapons, currency or

narcotics. The 21 blue pills have been sent to the DEA Western Regional Lab, forensic analysis

results have not yet been received.

       12.     On November 13, 2020, U.S. Magistrate Judge Scott A. Oravec (District of

Alaska) signed court order 20-MJ-00074 authorizing the search of 1420 25 th Street,

Apartment 1, Fairbanks, Alaska and the cellphone assigned call number: 907-371-7821

(EDWARDS Phone). That same day, officers executed the search warrants and located

EDWARDS in the apartment with another male subject. EDWARDS was detained and

transported to the Fairbanks Police Department. During a search of the residence,

officers located over 200 pills suspected to be counterfeit Percocet and Oxycodone and

one handgun. The pills discovered during the search have been sent to the DEA

laboratory but have not yet been analyzed.

       13.     At the Fairbanks Police Department, TFO Werner and I interviewed

EDWARDS regarding his involvement in drug trafficking. After receiving advisements

according to Miranda v. Arizona (1966), EDWARDS initially deflected responsibility and

involvement at one point questioning whether he should have a lawyer without unequivocally

requesting one. EDWARDS continued speaking with investigators and when presented with

evidence of CS’s overdose, EDWARDS admitted to selling CS pills over the course of the past

year and as recently as November 12, 2020 (admitting to selling the pills in the controlled

Page | 6                                                   Affidavit of Special Agent Joshua Carr


           Case 4:20-mj-00075-SAO Document 1-1 Filed 11/16/20 Page 6 of 7
purchase described herein). When asked about EDWARDS source of supply for narcotics,

EDWARDS stated he purchased his pills from “Kilo” and presented the snapchat handle for

“irf_Kilo”.

       14.     In conclusion, based on the facts contained herein and my training and

experience, I have probable cause to believe that CS purchased pills from EDWARDS which led

CS to overdose. I believe SOI-1 purchased pills from KEARNEY which led SOI-1 to overdose.

I believe that EDWARDS is a drug trafficker who purchases pills from KEARNEY. I believe

that KEARNEY is both a retail and wholesale drug distributor who purchases pills from and/or

sells pills on behalf of BROWN. I believe the facts described herein support the arrest of

EDWARDS, KEARNEY, and BROWN for the crimes of distribution of a controlled substance

(fentanyl and/or oxycodone) and conspiracy to commit distribution of a controlled substance

resulting in death or serious bodily injury, all of which is in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(C), and 21 U.S.C. § 846.


                                                      _______________________________
                                                      Joshua Carr
                                                      Special Agent, DEA


       Subscribed and sworn in accordance with the requirements of Fed. R. Crim. P. 4.1
       ———————
by telephone at _____ a.m./p.m. on _______day
                 7:49 ——            14th       of November 2020.


                                                      ________________________________
                                                      HONORABLE SCOTT A. ORAVEC
                                                      United States Magistrate Judge




Page | 7                                                    Affidavit of Special Agent Joshua Carr


           Case 4:20-mj-00075-SAO Document 1-1 Filed 11/16/20 Page 7 of 7
